                     EVANGELISTAWORLEY LLC
                              500 Sugar Mill Road
                                   Suite 245A
                             Atlanta, Georgia 30350
                                 404.205.8400

                                    Firm Resume
Evangelista Worley, LLC focuses on complex, high value, financial fraud-related litigation
and other complex business and consumer class action litigation matters. The firm also
represents institutional and individual investors in securities fraud class actions,
shareholders in derivative litigation, and bankruptcy trustees and public venture debt
lenders in direct litigation against company’s officers and directors, as well as against
accounting firms and other professional advisors for breaches of fiduciary duties and
outright fraud. Finally, the Firm’s attorneys also have represented plaintiffs in major
consumer class action litigation.

The breadth of the Firm’s partners’ experience is reflected in the various lead, co-lead,
liaison and local counsel roles they served in the prosecution of numerous class action and
direct litigations as well as the results they directly helped to achieve including:

•      In Re: Equifax, Inc. Customer Data Security Breach Litigation, No. 1:17-
       md-02800-TWT (N.D. Ga.)(appointed co-liaison counsel in nation’s largest
       consumer class action data breach; settlement valued in excess of $1 billion
       benefit to class members approved by district court, currently on appeal to
       11th Circuit);

•      In re Deutsche Telekom AG Securities Litigation, No. 00 Civ. 9475(SHS)
       (S.D.N.Y.) ($120 million recovery in securities fraud class action);

•      In re Mutual Funds Investment Litigation, MDL 1586 (D. Md.) ($75 million
       recovery for mutual fund investors against multiple mutual fund companies
       for violations of federal securities and investment company laws);

•      In Re: Bank of America Corp Stockholder Derivative Litigation, C. A. No.
       4307-VCS (Del. Ch.), and intervention action in In Re: Bank of America
       Corp. Securities, Derivative, and Employee Retirement Income Security Act
       (ERISA) Litigation, Master File No. 09-cv-00808 (S.D.N.Y.) (appointed co-
       lead counsel; increase of competing inadequate $20 million settlement of
       shareholder derivative class action regarding purchase of Merrill Lynch to
       $62.5 million);

•      In Re: Providian Financial Corp. Sec. Litig., C 01-3952 (N.D. Ca.) ($65
       million recovery in securities fraud class action);
EVANGELISTAWORLEY LLC

•   Central Laborers Pension Fund v. Sirva, No. 04 C-7644 (N.D. Ill.) ($53.5
    million recovery in securities fraud class action);

•   South Ferry LP #2 v. Killinger, (Washington Mutual, Inc.), No. CV04-
    1599C (W.D. Wa.) ($41.5 million recovery in securities fraud class action);

•   In Re: Dell, Inc., Securities Litig., No. 1:06-cv-726 (W.D. Tx.) (securities
    fraud class action) ($40 million recovery in securities fraud class action,
    following unfavorable ruling on MTD);

•   In Re: BellSouth Corporation Sec. Litig., No. 1:02-CV2142-WSD (N.D.
    Ga.) ($35 million recovery in securities fraud class action);

•   In re Beazer USA, Inc. Securities Litigation, No. 1:07-cv-725-CC (N.D.
    Ga.) ($30.5 million recovery in securities fraud class action);

•   In Re: The Home Depot, Inc., Customer Data Security Breach Litigation,
    No. 1:14-md-02583 (N.D. Ga.) (appointed co-lead counsel in consumer
    class action data breach; settlement valued in excess of $25 million benefit
    to class members);

•   In Re: Evergreen Ultra Short Opportunities Fund Securities Litigation, No.
    1:08-cv-11064-NMG (D. Mass.) (appointed co-lead counsel; $25 million
    recovery in securities fraud class action);

•   Eaves, et al. v. Earthlink, Case No. 05-CV-97274 (GA Superior, Fulton
    Cty) (acting co-lead counsel in consumer fraud class action; recovery of on
    behalf of proposed class for improper termination fee charges, settlement
    value up to $26 million);

•   Baker v. MBNA Corp., No. 05-cv-0272 (D. Del.) ($25 million recovery in
    securities fraud class action);

•   In Re: Cryolife Sec. Litig., No. 1:02-CV-01868 (N.D. Ga.) ($23.25 million
    settlement in securities fraud class action);

•   Plymouth County Retirement Systems v. Carter’s, Inc. et al., No. 08-CV-
    2940-AT (N.D. Ga.) (appointed liaison counsel; total recovery against
    officers and directors and outside auditors of over $23 million in securities
    fraud class action);

•   In Re: AFC Enterprises Sec. Litig., No. 1:03-CV-817 (N.D. Ga.) ($15
    million recovery in securities fraud class action);




                                         2
EVANGELISTAWORLEY LLC

•   In Re: NPS Pharmaceuticals, Inc. Sec. Litig., No. 06-cv-00570 (D. Utah)
    ($15 million recovery in securities fraud class action);

•   Welmon v. Chicago Bridge & Iron Co. N.V., No. 06-CV-01283 (JES)
    (S.D.N.Y.) ($10.5 million recovery in securities fraud class action);

•   Schulte v. Fifth Third Bank, 09-CV-06655-RMD (N.D. Ill.) ($9.5 million
    settlement in consumer fraud class action);

•   In Re: Internap Network Services Corp. Securities Litig., No. 1:08-cv-
    03462-JOF (appointed liaison counsel; $9.5 million settlement in securities
    fraud class action);

•   Coast Buick GMC Cadillac, Inc., et al. v. Mahindra & Mahindra, LTD.,
    1:12-cv-01935 (N.D. Ga.) ($7.5 million recovery on behalf of national
    group of car dealers in fraud and unjust enrichment action against foreign
    auto manufacturer);

•   Primavera Investors v. Liquidmetal Technologies, Inc., 8:04 CV 919 T
    23EAJ. (M.D. Fla.) ($7.025 recovery in securities fraud class action);

•   In Re: Payment Card Interchange Fee and Merchant Discount Antitrust
    Litig., No. 1:14-md-01720-MKB-JO (E.D.N.Y.) (recovered over $5.6
    million for several class settlement opt-out plaintiffs);

•   In re Atlas Air Worldwide Holdings, Inc. Securities Litigation, No. 02 Civ.
    8334(WCC). (S.D.N.Y) ($5.5 million recovered in securities fraud class
    action);

•   Marsden v. Select Medical Corp., 04-cv-4020 (E.D. Pa.) ($5 million
    recovered in securities fraud class action);

•   PLA LLC v. Advanced Neuromodulation Systems Inc., 4:05-CV-00078
    (E.D. Tex.) ($5 million recovery in securities fraud class action);

•   In Re: First Horizon Pharmaceutical Corporation Sec. Litig., Civil Action
    No. 1:02-CV-2332-JOF (N.D. Ga.) ($4.65 million recovery in securities
    fraud class action);

•   Friedman v. Rayovac Corp., 02-C-0308-C, 02-C-325-C, 02-C-370-C (M.D.
    Wisc.) ($4 million recovery in securities fraud class action).

•   Liquidating Trustee of Verso Technologies v. Tauber & Balser P.C., et al.,
    1:11-cv-02995 (AT) (N.D. Ga.) ($4 million recovery, including $100,000
    in sanctions for defendants’ and their counsel’s discovery malfeasance, in


                                        3
EVANGELISTAWORLEY LLC

    accounting fraud and misrepresentations by bankrupt public company’s
    outside auditors);

•   Liquidating Trustee of the Verso Technologies v. Odom, et al., 1:09-cv-1293
    (AT) (N.D. Ga.) ($3.5 million recovery against former officers & directors
    of bankrupt public company);

•   Sewright v. ING Groep N.V, No.1:09-cv-00400-JEC (N.D. Ga.) ($3.5
    million recovery for ERISA class of employees);

•   Liquidating Trustee of the Estates of Verilink and Larscom v. Powell
    Goldstein, et al., 5:11-CV-03877 (CLS) (N.D. Ala.) (multi-million recovery
    against outside corporate legal counsel to bankrupt public company for
    professional liability) (settlement amount confidential);

•   Liquidating Trustee of the Estates of Verilink and Larscom v. Belden, et al.,
    08-80072 (JAC) (N.D. Ala. Bkcy.) (multi-million recovery against former
    officers & directors of bankrupt public company; professional liability
    against former investment advisors) (settlement amount confidential);

•   Arnold, et al. v. Clayton County School District, No. 1:12-cv-03455 (N.D.
    Ga.) (wage and hour recovery of over $1 million on behalf of group of
    custodial workers);

•   In Re: Ebix. Inc. Shareholder Derivative Action, Superior Court of Fulton
    County, GA, Civil Action No. 2011CV205276 (appointed liaison counsel;
    strong corporate governance improvements in resolution of derivative
    shareholder class action against directors’ for alleged breaches of fiduciary
    duties, abuse of control, and gross mismanagement of public company);

•   In Re: EasyLink Services International Corp., Civil Action No. 12A-04020-
    3 (Superior Court of Gwinnett County, GA) (appointed liaison counsel;
    achieving material, supplemental disclosures regarding terms and valuation
    of public company in connection with acquisition in resolution of derivative
    shareholder class action against directors of public company);

•   In Re: Comprehensive Care Corp. Shareholder Litig., Cons. C.A. No. 2692
    (halted procedurally unfair merger);

•   Criddle v. CNF, Inc., CA No. 434340 (San Mateo, Ca.) (derivative action
    resulted in corporate governance changes to address specific misconduct
    alleged in the complaint relating to aircraft safety and maintenance
    reporting issues);




                                         4
EVANGELISTAWORLEY LLC

    •   In re NYSE Euronext (S.D.N.Y.) (represented shareholders in NYSE
        Euronext challenging proposed merger with Deutsche Boerse resulting in
        increase in per share price and additional disclosures);

    •   In re EON Labs (Del. Ch.) (represented shareholders of EON Labs
        challenging proposed merger with Swiss pharmaceutical company);

•       Broome, et al. v. Clayton County School District, 1:15-cv-03066-SCJ (N.D.
        Ga.) (substantial recovery in follow-up wage and hour action on behalf of
        group of custodial workers).

Indeed, speaking directly to Mr. Evangelista while with his prior firm and during an
attorneys' fee hearing, the Hon. Charles R. Breyer congratulated the $65 million class
settlement he helped achieve and stated:

        [Y]ou worked ... like demons. You absolutely worked. And by working as
        hard as you worked, you got it. You got the settlement that I have to believe
        was a good settlement. ... So I thought you did a fine job, and you came right
        up to the plate when it was necessary.

In Re: Providian Financial Corp. Sec. Litig., Master File No. C 01-3952 CRB (N.D. Cal.).




                                              5
EVANGELISTAWORLEY LLC

                                       Professionals
James M. Evangelista
Partner

Jim Evangelista has over 29 years of diverse, hands-on, complex financial fraud,
commercial and class action litigation experience representing both plaintiffs and
defendants in federal and state courts around the United States. Jim’s broad plaintiffs'
experience includes the representation of county governments in Fair Housing Act
litigation against some of the largest financial institutions in the United States. Jim also
has represented institutional pension funds, public corporations and individual investors in
securities fraud class action, financial fraud litigation, merger and acquisition, shareholder
derivative, and general business tort and commercial litigation against public companies
such as AT&T, Bank of America, Beazer Homes USA Inc., BellSouth Corp., Cingular
Wireless, Coca Cola Enterprises, Inc., Dell Inc., Mirant Corp., New York Community
Bankcorp, Spectrum Brands Inc., Verizon, Vonage Holdings Corp., and Washington
Mutual Bank. Visit http://www.ewlawllc.com/attorney-james-evangelista.html for more
details.

David J. Worley
Partner

David Worley has over 30 years of experience in complex civil trial and appellate litigation,
with substantial experience in securities, data breach and other consumer class action
litigation, and many years representing trustees of union pension funds and international
and local unions. He currently represents major counties in Georgia and other parts of the
nation in complex high value Fair Housing Act financial harm cases, relating to the
subprime lending and foreclosure crisis, against major money-center banks. He has been
co-counsel in litigation on behalf of almost every large Georgia county against numerous
telephone carriers alleging failure to charge and remit statutorily-required 911 fees.
Bankruptcy trustees and other corporate stakeholders have relied on Mr. Worley in direct
litigation against their company’s officers and directors, and against company accounting
firms and other professional advisors, for breaches of fiduciary duties and fraud. Visit
http://www.ewlawllc.com/attorney-david-worley.html for more details.

Kristi Stahnke McGregor
Partner

Kristi Stahnke McGregor has over 18 years of experience representing investors,
consumers, pension plan participants and small businesses in complex litigation involving
the areas of securities, ERISA, breach of fiduciary duty, director and officer liability, unfair
and deceptive trade practices, breach of contract, business torts, and class actions. Ms.
McGregor also has experience representing clients in matters involving Germany and/or
German companies or individuals, as well as victims of international human rights
violations, including Holocaust survivors, and victims of international terrorism. Visit
http://www.ewlawllc.com/attorney-kristi-stahnke-mcgregor.html for more details.



                                               6
EVANGELISTAWORLEY LLC

Leslie G. Toran
Of Counsel

Leslie Glover Toran has a long-held interest in the efficient and fair functioning of the
financial markets and banking system. Ms. Toran has garnered significant experience
litigating cases involving securities fraud, breach of fiduciary duty, corporate
mismanagement, violations of intellectual property rights, antitrust violations, and other
complex commercial matters. Ms. Toran has represented both plaintiffs and defendants in
individual actions and class actions and in both state and federal courts. Visit
http://www.ewlawllc.com/attorney-leslie-toran.html for more details.

Hannah Drosky
Associate

Hannah Drosky earned her B.A. in management from the Terry College of Business at the
University of Georgia where she was a Zell Miller Scholarship recipient. After graduating
cum laude with her undergraduate degree, Ms. Drosky received her J.D. cum laude from
the Georgia State University College of Law. Ms. Drosky’s business education background
has been instrumental in advancing the interests of the Firm’s clients and its active financial
fraud litigations. Visit https://ewlawllc.com/attorneys/hannah-drosky.html for more
details.




                                              7
